Exhibit 10.1

 

AMENDED AND RESTATED FORBEARANCE AND MODIFICATION AGREEMENT

 

This Amended and Restated Forbearance and Modification Agreement (“Agreement”)
is made as of September 15, 2005 by and among World Health Alternatives, Inc., a
Florida corporation (“World Health”), Better Solutions, Inc., a Pennsylvania
corporation (“BSI”), JC Nationwide, Inc. (f/k/a MedTech Medical Staffing of Boca
Raton, Inc.), a Delaware corporation (“JC”), MedTech Medical Staffing of New
England, Inc., a Delaware corporation (“MedTech Medical”), MedTech Franchising,
Inc., a Delaware corporation (“MedTech Franchising”), World Health Staffing,
Inc., a California corporation (“World Health California”), World Health
Staffing, Inc. (f/k/a MedTech Medical Staffing of Orlando, Inc.), a Delaware
corporation (“World Health Delaware”; World Health, BSI, JC, MedTech Medical,
MedTech Franchising, World Health California and World Health Delaware are
referred to herein individually and collectively, as “Borrower”), and
CapitalSource Finance LLC, a Delaware limited liability company (“Lender”).

 

Recitals

 

A. Borrower and Lender are parties to a Forbearance and Modification Agreement
dated as of August 25, 2005 (as amended, the “Forbearance Agreement”).

 

B. Borrower and Lender desire to amend and restate the Forbearance Agreement in
its entirety by this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the parties hereby agree
as follows:

 

SECTION 1 — DEFINITIONS

 

  1.1. “Cash Flow Forecast” means the thirteen week cash flow forecast attached
hereto as Exhibit A which identifies anticipated sources and uses of cash for
such period.

 

  1.2. “Credit Agreement” means that certain Revolving Credit, Term Loan and
Security Agreement between Borrower and Lender dated February 14, 2005, as
amended, restated, supplemented or otherwise modified from time to time,
pursuant to which Lender has agreed to make certain loans and other financial
accommodations to Borrower.

 

  1.3. “Event of Termination” means each and every event specified in Section 6
of this Agreement or any other event described herein that is designated an
Event of Termination.

 

  1.4. “Forbearance Termination Date” means the earliest to occur of (i) 5:00
p.m. (Eastern time) on December 15, 2005, or such later date as provided by
Section 4.1 below and (b) the date of the occurrence of any one or move Events
of Termination.

 

  1.5. “All capitalized terms used in this Agreement which are not defined
herein, but which are defined in or by reference in the Credit Agreement, shall
have the same meanings herein as therein.

 

  1.6. To the extent not defined in this Section 1, unless the context otherwise
requires, all accounting terms in this Agreement shall be construed in
accordance with GAAP, as of the date of this Agreement, to the extent that same
are used or defined therein.

 

1



--------------------------------------------------------------------------------

SECTION 2 — BACKGROUND

 

  2.1. Under the terms and provisions of the Loan Documents, Borrower
acknowledges and agrees that as of the date hereof the outstanding Obligations
consist of:

 

LOAN/COMMITMENT

--------------------------------------------------------------------------------

   ORIGINAL PRINCIPAL


--------------------------------------------------------------------------------

   

TOTAL PRINCIPAL

OUTSTANDING ON
DATE OF
AGREEMENT

--------------------------------------------------------------------------------

Revolving Facility

   $ 35,000,000  (Facility Cap)   $ 22,639,733.01

Term Loan

   $ 7,500,000     $ 6,458,333

 

The foregoing amounts do not include all of the interest, fees and expenses to
which Lender is entitled under the terms and provisions of the Loan Documents.
Borrower acknowledges and agrees that the Obligations are outstanding, and
Borrower has no right of offset, defense, or counterclaim with respect to such
Obligations.

 

  2.2. To secure repayment of the Obligations, Borrower granted Lender a Lien on
and security interest in certain Collateral, all as more fully described in the
Loan Documents. Borrower hereby acknowledges, confirms and agrees that Lender
has and shall continue to have valid, enforceable and duly perfected
first-priority liens upon and security interests in the Collateral heretofore
granted to Lender pursuant to the Loan Documents or otherwise granted to or held
by Lender.

 

  2.3. Borrower acknowledges and agrees the following Events of Default (the
“Designated Defaults”) have occurred and are continuing as of the date hereof as
a result of Borrower’s failure to comply with certain terms of the Loan
Documents:

 

  a. Borrower has failed to pay amounts due on the Obligations in excess of
Availability as of the date hereof.

 

  b. Representations, statements, or warranties made by Borrower, in writing,
prior to the date hereof were not true in all material respects or were false or
misleading in a material respect.

 

  c. One or more tax assessments, judgments or decrees have been rendered as of
the date hereof against Borrower by the Internal Revenue Service in an amount
not in excess of $6,000,000.

 

  d. Borrower has defaulted in the payment of Indebtedness as of the date
hereof.

 

  e. A Change of Control has occurred.

 

  f. Lender has received an indication or evidence that Borrower may have
directly or indirectly engaged in an activity which might result in a forfeiture
of property to a Governmental Authority as a result of (c) above.

 

  g. Borrower has granted an unpermitted Lien to Advance Payroll Funding, Ltd.
(“APF”) and incurred unpermitted Indebtedness to APF.

 

  h. Borrower has acquired the assets of Universal Staffing without the consent
of Lender and has failed to discharge a Lien on assets acquired from Universal
Staffing.

 

  i. Borrower has acquired the assets of Curley & Associates, LLC without the
consent of Lender and has failed to discharge a Lien on such assets.

 

  j. Borrower has failed to pay the interest and principal on a $4,000,000
bridge loan due August 31, 2005.

 

  k. Borrower has accepted $2,000,000 from Palisades Master Fund, LP on
August 24, 2005, which has not resulted in an infusion of equity into the
Borrower, and which is now being asserted as a debt obligation.

 

2



--------------------------------------------------------------------------------

  l. Numerous class action lawsuits have been filed against Borrower, its
directors and officers and its former directors and officers.

 

  m. Borrower has dismissed its independent auditing firm and does not have
certified audited financial reports.

 

  n. Borrower is delinquent in filing periodic reports with the Securities
Exchange Commission.

 

  2.4. As a result of the Designated Defaults, Lender presently has the right to
accelerate payment and exercise all of its rights and remedies under the Loan
Documents and under applicable law. Borrower acknowledges and agrees that, as a
result of the existence of the Designated Defaults, Lender has no obligation to
make additional loans or otherwise extend credit to Borrower under the Loan
Documents or otherwise. Borrower has now requested that Lender forbear from
accelerating the payment in full of Borrower’s Obligations to the Lender under
the Loan Documents and otherwise exercising Lender’s rights and remedies under
the Loan Documents and under applicable law as a result of the existence of the
Designated Defaults, and the Borrower acknowledges that such request is in the
best interests of Borrower.

 

  2.5. In response to Borrower’s request, Lender is willing to forebear until
the Forbearance Termination Date from exercising its rights and remedies under
the Loan Documents and under applicable law as a result of the existence of the
Designated Defaults provided that such forbearance is on the terms and
conditions set forth in this Agreement (and, for the sake of clarity, in no
event shall such forbearance extend beyond December 15, 2005 unless extended
pursuant to Section 4.1) and, further provided, that such forbearance does not
waive the Designated Defaults or any other Default or Event of Default that has
arisen or may arise in the future or otherwise prejudice the rights and remedies
of Lender.

 

SECTION 3 – CONDITIONS PRECEDENT

 

The Lender’s forbearance obligations hereunder shall be subject to the
satisfaction of the following conditions precedent:

 

  a. the execution and delivery of this Agreement by Borrower and Lender;

 

  b. no Default or Event of Default, other than the Designated Defaults, shall
have occurred and be continuing;

 

  c. Borrower shall have delivered to Lender a full and complete listing of all
Indebtedness, together with copies of all agreements, documents and instruments
evidencing same;

 

  d. Lender shall have received a revised Borrowing Certificate, in form
acceptable to Lender;

 

  e. Borrower shall have delivered to Lender lockbox and control account
agreements for each bank account maintained by Borrower, executed by Borrower
and the depository institution where such account is maintained, all in form
acceptable to Lender;

 

  f. Borrower shall have provided Lender evidence of the termination of all
Liens on the Collateral (other than Permitted Liens); and

 

  g. Borrower shall have provided Lender a complete summary of all pending
litigation in which Borrower is a party as of the date hereof in form acceptable
to Lender, together with the status of Borrower’s response to such pending
litigation.

 

3



--------------------------------------------------------------------------------

SECTION 4 – FORBEARANCE BY LENDER

 

4.1 Subject to the satisfaction of the terms and conditions set forth herein,
and further subject to the provisions of Section 4.2 below or any other
limitation set forth in this Agreement, the Lender will not exercise or enforce
its rights or remedies against Borrower to which Lender would be entitled under
the terms of the Loan Documents by reason of the occurrence of the Designated
Defaults; provided, that such forbearance shall not act as a waiver of Lender’s
right to enforce any such right or remedy after the Forbearance Termination
Date, it being agreed to and understood that on the Forbearance Termination
Date, Lender’s agreement to forbear shall automatically and without further
action terminate and be of no force and effect, and as a result thereof, Lender
shall be permitted to immediately exercise any and all of its rights and
remedies it may have as a result of the existence of the Designated Defaults in
accordance with the Credit Agreement and other Loan Documents or applicable law.
Furthermore, nothing contained herein shall be construed as requiring Lender to
extend the Forbearance Termination Date. Lender specifically agrees that, prior
to the Forbearance Termination Date (and provided that no Default or Event of
Default (other than the Designated Defaults) under the Loan Documents exists and
all other conditions to funding are satisfied) Lender shall continue to
administer the lines of credit under the Credit Agreement (the “Credit Lines”)
and permit advances (up to an aggregate amount not to exceed the lesser of the
(i) Availability or (ii) the amount of disbursements set forth in the Cash Flow
Forecast) and repayments in the same manner and in accordance with the same
terms as governed by the Loan Documents. On the Forbearance Termination Date,
all such indebtedness as is then outstanding pursuant to the Credit Lines shall
be considered as part of the Obligations and shall thereupon be immediately due
and payable in full. It is expressly acknowledged and agreed by the Borrower
that Lender’s agreement herein to continue administering the Credit Lines as
provided for hereby during the forbearance period shall not in any manner be
deemed to prejudice Lender or act as a waiver of its otherwise applicable rights
and remedies to collect and enforce the full amount of the Obligations as of the
Forbearance Termination Date.

 

The following Events of Default occurring after the date hereof (“Future
Permitted Defaults”) will not constitute Events of Termination:

 

a. Borrower’s failure to timely file its periodic reports with the Securities
and Exchange Commission (“SEC”) for any period prior to the earlier of April 1,
2006, or such earlier date as may be required by the SEC;

 

b. Borrower’s failure to present auditor’s reviews of annual financial
statements when required by the Loan Documents for any period prior to the
fiscal period ending December 31, 2005 which have not been provided to Lender.

 

If on December 15, 2005, Borrower is in full compliance with this Agreement and
the other Loan Documents and no Event of Default (other than Designated Defaults
or Future Permitted Defaults exist) Borrower may request a 30 day extension of
the Forbearance Termination Date to January 14, 2006, provided such request is
accompanied by payment of an additional forbearance fee in the sum of $500,000,
whereupon the Forbearance Termination Date shall, absent any Event of
Termination, be so extended.

 

4.2 Notwithstanding anything to the contrary contained in Section 4.1:

 

  a. the Designated Defaults shall constitute existing Events of Default for the
purpose of determining whether or not certain actions or in-actions may be taken
or otherwise acquiesced to by or on behalf of the Borrower, as set forth in the

 

4



--------------------------------------------------------------------------------

Loan Documents, and, accordingly, any actions or in-actions taken or omitted by
the Borrower in violation of such provisions while any Event of Default
(including any Designated Default) exists will constitute additional Events of
Default under the Credit Agreement and the other Loan Documents, as well as a
breach of the terms of this Agreement;

 

  b. under no circumstances shall the forbearance by Lender under this Agreement
be deemed to extend to any of Lender’s rights and remedies under any
Subordination Agreements to which Lender is a party, it being agreed to and
understood that Lender shall be entitled to enforce any and all provisions of
any Subordination Agreements to the fullest extent provided therein in
accordance with the terms thereof, including, without limitation, invoking any
rights that arise as a result of the existence of the Designated Defaults to
block payments by Borrower to any subordinated creditor party thereto on account
of any debt owing to such subordinated creditor; and

 

  c. under no circumstances shall the forbearance by Lender under this Agreement
be deemed to extend to any rights of Lender under the Loan Documents to charge a
default rate of interest on account of the Obligations due to the existence of
the Designated Defaults or any other Event of Default, it being agreed to and
understood that Lender shall retain all rights to charge such default interest
in accordance with the terms of the Loan Documents.

 

4.3 Borrower acknowledges and agrees that the outstanding Advances under the
Revolving Facility exceed Availability in the amount set forth in the Borrowing
Certificate dated September 15, 2005, executed and delivered by Borrower to
Lender (the “Overadvance”). The Parties hereby agree that, the Overadvance shall
not be included in the outstanding amount of the Revolving Facility for purposes
of calculating Availability. Borrower agrees that Lender shall modify the
liquidity factors and reserves as reflected on the Borrowing Certificate.

 

SECTION 5 – COVENANTS OF THE BORROWER

 

Borrower jointly and severally agrees that it shall comply with the following
covenants, any breach of which shall constitute an immediate Event of
Termination:

 

  a. On or before September 30, 2005, Borrower shall deliver an updated Cash
Flow Forecast on a rolling thirteen week basis in form and substance acceptable
to Lender in its sole discretion, which shall include a comparison between
anticipated and actual results. Once accepted by Lender such updated Cash Flow
Forecast shall replace the Cash Flow Forecast attached to this Agreement.

 

  b. Borrower shall not expend any funds or monies for any purpose other than
those line items set forth in the Cash Flow Forecast or expressly agreed to in
writing by Lender. Borrower’s actual payment of the individual line items and
the cumulative disbursements shall not exceed the projected amount set forth in
the Cash Flow Forecast. For the initial week of any three week period covered by
the Cash Flow Forecast, compliance shall be measured on the basis of the one
week period covered thereby. For the initial two week period of any three week
period covered by the Cash Flow Forecast, compliance shall be measured on a
rolling two week basis ending as of the end of the second week. For the initial
and any succeeding three week period covered by the Cash Flow Forecast,
compliance shall be measured on a rolling three week basis as of the end of such
three week period.

 

5



--------------------------------------------------------------------------------

  c. Borrower shall comply with the cash receipt projections set forth in the
Cash Flow Forecast and verified by the actual amounts of cash posted in the
Lockbox Accounts. Compliance shall be measured on a one week basis commencing on
the date hereof and on each Tuesday thereafter.

 

  d. Borrower shall, at its sole cost and expense, continue to engage a chief
restructuring officer, the identity of which and scope of engagement relating
thereto to be acceptable to Lender in its sole discretion. At any time and from
time to time, Borrower shall make its chief executive officer, chief financial
officer, chief restructuring officer or such other officers and consultants of
Borrower available to Lender, whether by telephone or in person, to review and
discuss Borrower’s financial condition, business, refinancing the Obligations
and/or capital market alternatives and/or assets. Borrower hereby acknowledges
and agrees that Borrower’s termination of the engagement of the chief
restructuring officer, absent the simultaneous appointment of a replacement
chief restructuring officer acceptable to Lender on terms and conditions
reasonably acceptable to Lender, shall constitute an immediate Event of
Termination hereunder. Borrower also agrees that Lender may directly engage its
own financial consultant, that all fees and expenses incurred by Lender in
connection therewith shall constitute part of the Obligations and that Borrower
shall cooperate with such financial consultant engaged by Lender in the same
manner as set forth herein; provided, however, such fees and expenses will not
exceed $200,000 for the first month of such consultant’s engagement, $150,000
for the second month or $100,000 for any month thereafter.

 

  e. Borrower shall ensure that all collections of its Accounts and all other
payments received by Borrower are made to the appropriate Lockbox Account in
accordance with Section 2.5 of the Credit Agreement.

 

  f. Borrower shall not continue to factor or otherwise finance any of its
Accounts with APF or any other third party.

 

  g. Borrower shall pay to Lender a non-refundable forbearance fee (which shall
be deemed fully earned as of the date of this Agreement) in the amount of
$1,500,000 (which shall be in addition to the $450,000 fee payable under the
Forbearance Agreement, which has been fully earned), which shall be payable in
three equal installments of $500,000, commencing on the date of this Agreement
and on the 15th day of each month thereafter. Borrower’s obligation to pay the
foregoing forbearance fee shall expressly survive the termination of any
forbearance hereunder and/or the termination of this Agreement.

 

  h. Borrower shall provide to Lender a draft copy of any press release and/or
other publicly available document (including, without limitation, filings with
the SEC) at least 12 hours prior to issuing such press release or filing any
such document; and Borrower shall make changes to such press release or document
as are suggested by Lender, provided such changes do not cause any violation of
law, rule or regulation and such changes are promptly received by Borrower;
provided, however, if disclosure is required on the same day, based upon the
advise of counsel or as requested by the Securities Exchange Commission,
Borrower need only provide Lender four (4) hours advance notice or such shorter
period as is reasonably requested. Furthermore, without the prior written
consent of Lender, neither Borrower nor any of its representatives shall make
any statement (written or oral) to any person regarding Lender, the Credit
Agreement, the Loan Documents, this Agreement or any of the transactions
described therein, unless such person is bound by a written confidentiality
agreement with the Borrower covering any such statement.

 

6



--------------------------------------------------------------------------------

  i. Borrower shall engage an investment banker, reasonably acceptable to Lender
(the “Investment Banker”), to advise and assist Borrower with respect to
refinancing the Obligations and/or surveying capital market alternatives and/or
selling all or substantially all of Borrower’s business and/or assets (either as
a whole or on a division by division basis) (collectively, the “Scope of
Engagement”). Borrower shall cause such Investment Banker to issue periodic
progress reports to Lender as and when requested by Lender, to fully respond to
any inquiries by Lender regarding any matter within the Scope of Engagement, and
to fully and candidly discuss with Lender any matter within the Scope of
Engagement. Investment Banker will at all relevant times diligently pursue the
tasks within the Scope of Engagement and will keep Lender apprised of any
meaningful progress in connection therewith. Borrower agrees to participate in
conference calls with Lender (with the participation of the Investment Banker,
if requested by Lender) in which Borrower and the Investment Banker, if
requested, shall provide to Lender status reports. Without limiting the
generality of the foregoing, Borrower shall:

 

(i) On or before September 15, 2005, provide evidence reasonably acceptable to
Lender that Borrower has retained the services of the Investment Banker as
aforesaid.

 

(ii) On or before September 30, 2005, the Borrower shall cause the Investment
Banker to render to Lender a preliminary written assessment regarding the
matters with the Scope of Engagement and Borrower shall advise Lender of the
proposed strategy it intends to pursue.

 

(iii) On or before October 15, 2005 Borrower and Investment Banker shall have
prepared written materials for dissemination to potential purchasers and/or
financiers regarding potential sale and/or recapitalization of Borrower’s
business.

 

(iv) On or before November 15, 2005, Borrower shall, provide Lender with initial
indications of interest from purchasers and/or capital sources.

 

  j. On or before September 30, 2005, Lender shall have received a report from
Borrower’s chief restructuring offices containing recommendations for
initiatives to be implemented by Borrower to reduce expenses and increase
revenues.

 

  k. On or before September 30, 2005, Lender shall have received Subordination
Agreements in form acceptable to Lender, executed by Borrower and each holder of
Indebtedness due from Borrower (other than Palisades Master Fund, L.P. and
Bristol Investment Fund, Ltd.).

 

SECTION 6 — EVENTS OF TERMINATION

 

The occurrence of any one or more of the following events shall constitute an
Event of Termination hereunder, it being expressly acknowledged and agreed that
TIME IS OF THE ESSENCE:

 

  6.1 Borrower or any Guarantor fails to comply with Section 2.5 of the Credit
Agreement (the “Lockbox Provision”) and, either through action or inaction,
takes or permits to be taken any action that would prevent, inhibit, interfere
with or delay Borrower’s or such Guarantor’s compliance with the Lockbox
Provision, including without limitation any (1) diversion or

 

7



--------------------------------------------------------------------------------

misdirection of funds required to be deposited to the Lockbox Account pursuant
to the Lockbox Provision, (2) direction of any such diversion or misdirection,
or (3) after becoming aware of any diversion or misdirection, failure to take
action to prevent or correct such diversion or misdirection.

 

  6.2 Failure of Borrower to perform or observe any term, covenant, warranty or
agreement contained in any of the Loan Documents (except as waived or modified
in this Agreement), or this Agreement on Borrower’s part to be performed or
observed.

 

  6.3 If Borrower or any Guarantor repudiates or asserts a defense to any
obligation or liability under the Credit Agreement, this Agreement or any other
Loan Document or makes or pursues a claim against Lender.

 

  6.4 The existence of any Default or Events of Default, other than the
Designated Defaults, or of any breach or default by Borrower of any term,
covenant, condition, representation or warranty set forth in this Agreement, in
each case whether now existing or hereafter occurring.

 

  6.5 Any of the representations, warranties, covenants or other agreements of
Borrower contained herein (including, but not limited to, the information
contained in any financial statements of Borrower given to Lender in connection
herewith) shall have been false or incorrect in any material respect as of the
date of this Agreement.

 

  6.6 The release of Lender set forth below is alleged to be invalid or
unenforceable by any claim or proceeding initiated or commenced in favor of,
through, or by Borrower.

 

  6.7 Borrower makes any payments of monies due to or loan or advance any funds
to Richard E. McDonald, Palisades Master Fund, LP, Bristol Investment Fund, Ltd.
or any holder of Indebtedness subordinated to the Obligations, other than
payments to the parties listed on Exhibit B attached hereto as provided in the
Cash Flow Forecast.

 

  6.8 Lender shall not have received prior to September 30, 2005 an executed
agreement between Borrower and the Internal Revenue Service providing for
payment of all unpaid taxes in installments on terms acceptable to Lender in its
Permitted Discretion.

 

SECTION 7 — RIGHTS AND REMEDIES

 

  7.1 Upon the occurrence of any Event of Termination, the Obligations shall be
immediately due and payable and Lender may, at its option and without notice to
Borrower, exercise any and all rights and remedies pursuant to the Loan
Documents or applicable law as a result of the existence of the Designated
Defaults in such manner as Lender in its sole and exclusive discretion
determines.

 

  7.2 All of Borrower’s obligations and liabilities to Lender hereunder
(including, without limitation, Borrower’s payment obligations) shall survive
the Forbearance Termination Date, and all of such obligations are secured under
the Loan Documents and any other documents, instruments or agreements pursuant
to which Borrower may, from time to time, grant to Lender collateral security
for Borrower’s obligations to Lender.

 

SECTION 8 – BANKRUPTCY RELIEF

 

In the event that Borrower (a) files any voluntary petition under any chapter of
the Bankruptcy Code (Title 11, United States Code, hereinafter referred to as
the “Bankruptcy Code”), or in any manner

 

8



--------------------------------------------------------------------------------

seeks any relief under any other state, federal or other insolvency law or laws
providing for relief of debtors, or directly or indirectly causes a filing of
any such petition or to seek any such relief; or (b) is named as a debtor or
alleged debtor in any involuntary petition filed under any chapter of the
Bankruptcy Code, or directly or indirectly causes any involuntary petition under
any chapter of the Bankruptcy Code to be filed against Borrower, or directly or
indirectly causes Borrower to become the subject of any proceeding pursuant to
any other state, federal or other insolvency law or laws providing for the
relief of debtors; or (c) directly or indirectly causes the Collateral or any
interest of Borrower in the Collateral to become the property of any bankruptcy
estate or the subject of any state, federal or other bankruptcy, dissolution,
liquidation or insolvency proceeding, Borrower agrees to the lifting of the
automatic stay by the appropriate Bankruptcy Court “for cause” pursuant to
section 362(d)(1) of the Bankruptcy Code (11 U.S.C. § 362(d)(1)). Said
Bankruptcy Court shall be authorized to enter an order lifting the automatic
stay without the necessity of an evidentiary hearing and without the necessity
of Lender establishing the lack of adequate protection of its interests in the
applicable Collateral or the lack of equity in the applicable Collateral and
lack of necessity of the Collateral for an effective bankruptcy reorganization.

 

SECTION 9 — GENERAL PROVISIONS

 

  9.1 By execution of this Agreement, Borrower jointly and severally acknowledge
and confirm that it does not have any offsets, defenses or claims against
Lender, or any of its subsidiaries, affiliates, officers, directors, employees,
agents, attorneys, predecessors, successors or assigns whether asserted or
unasserted. Borrower and each of its respective successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as
applicable, jointly and severally, release and forever discharge Lender, its
subsidiaries, affiliates, officers, directors, employees, agents, attorneys,
predecessors, successors and assigns, both present and former (collectively the
“Lender Affiliates”) of and from any and all manner of action and actions, cause
and causes of action, suits, debts, controversies, damages, judgments,
executions, claims and demands whatsoever, asserted or unasserted, in law or in
equity which against Lender and/or Lender Affiliates they ever had, now have or
which any of Borrower’s successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs, executors, as applicable, both present
and former ever had or now has, upon or by reason of any manner, cause, causes
or thing whatsoever, including, without limitation, any presently existing claim
or defense whether or not presently suspected, contemplated or anticipated. The
provisions of this Section 9.1 shall survive the termination of this Agreement,
the Credit Agreement and the other Loan Documents and the payment in full of the
Obligations.

 

  9.2 Borrower agrees to pay to Lender upon demand (a) an amount equal to any
and all out-of-pocket costs or expenses (including legal fees (including
allocable costs and disbursements of Lender’s in-house legal counsel)) incurred
or sustained by Lender in connection with the preparation and negotiation of
this Agreement and all related matters; and (b) from time to time after the
Forbearance Termination Date, any and all out-of-pocket costs, fees and expenses
(including legal fees (including allocable costs and disbursements of Lender’s
in-house legal counsel) and reasonable consulting, accounting, appraisal and
other similar professional fees and expenses) hereafter incurred or sustained by
Lender in connection with the administration of credit extended by Lender to
Borrower or the preservation of or enforcement of any rights of Lender under
this Agreement, and the Loan Documents or in respect of any of Borrower’s
obligations to Lender, all of which shall be deemed reasonable and payment of
which shall be secured by the Collateral.

 

  9.3 Each Borrower hereby jointly and severally represents and warrants to
Lender as follows: (a) Borrower is a corporation or limited liability company,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable; (b) Borrower has
the power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement; (c) the execution, delivery and performance by
Borrower of

 

9



--------------------------------------------------------------------------------

this Agreement have been duly authorized by all necessary action; (d) this
Agreement constitutes the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditor’s rights generally or by equitable
principles relating to enforceability; and (e) no Default or Event of Default,
other than the Designated Defaults, exists.

 

  9.4 Except as otherwise expressly provided for in this Agreement, nothing in
this Agreement shall extend to or affect in any way any of Borrower’s
Obligations or any of the rights of Lender and remedies of Lender arising under
the Loan Documents executed in connection therewith, and Lender shall not be
deemed to have waived any or all of such rights or remedies with respect to any
default or event or condition which, with notice or the lapse of time, or both
would become a default under the Loan Documents and which upon Borrower’s
execution and delivery of this Agreement might otherwise exist or which might
hereafter occur. Borrower specifically acknowledges that Lender has not waived,
presently does not intend to waive, and may never waive the Designated Defaults,
and nothing contained herein or the transactions contemplated hereby shall be
deemed to constitute any such waiver or to establish a custom or course of
dealing. The failure of Lender at any time or times hereafter to require strict
performance by Borrower of any of the provisions, warranties, terms and
conditions contained herein in this Agreement or in any Loan Document shall not
waive, affect or diminish any right of Lender at any time or times thereafter to
demand strict performance thereof; and, no rights of Lender hereunder shall be
deemed to have been waived by any act or knowledge of Lender, its agents,
officers or employees, unless such waiver is contained in an instrument in
writing signed by an officer of Lender and directed to Borrower specifying such
waiver. No waiver by Lender of any of its rights shall operate as a waiver of
any other of its rights or any of its rights on a future occasion.

 

  9.5 In the event Lender seeks to take possession of any or all of the
Collateral by court process, Borrower hereby irrevocably waives any bonds and
any surety or security relating thereto required by any statute, court rule or
otherwise as an incident to such possession, and waives any demand for
possession prior to the commencement of any suit or action to recover said
Collateral.

 

  9.6 Borrower shall at any time or from time to time execute and deliver such
further instruments, and take such further action as Lender may reasonably
request, in each case further to effect the purposes of this Agreement and the
Loan Documents, including, without limitation, to create, perfect, protect or
maintain Lender’s Liens and security interests in and to the Collateral. In
addition, Borrower will promptly furnish to Lender such additional financial or
other information as Lender may reasonably request from time to time to verify
compliance with this Agreement, or to ascertain whether any Event of Termination
has occurred.

 

  9.7 Borrower jointly and severally represents and warrants that (1) it is
represented by legal counsel of its choice, is fully aware of the terms
contained in this Agreement and has voluntarily and without coercion or duress
of any kind, entered into this Agreement and the documents executed in
connection with this Agreement; or (2) it has knowingly and intentionally waived
its right to have legal counsel of its choice review and represent it with
respect to the negotiation and preparation of this Agreement and was informed by
Lender that they had the right to representation legal counsel and
representation of its choice.

 

  9.8 Each reference herein or in any Loan Document to Lender shall be deemed to
include its successors and assigns, and each reference to Borrower and any
pronouns referring thereto as used herein shall be construed in the masculine,
feminine, neuter, singular or plural as the context may require, shall be deemed
to refer to each and every Borrower, and shall be deemed to include

 

10



--------------------------------------------------------------------------------

the legal representatives, successors and permitted assigns of Borrower, all of
whom shall be bound by the provisions hereof or in any Loan Document. The terms
“Borrower” and “Guarantor” as used herein shall, if this Agreement or any Loan
Document is signed by more than one party, mean, unless this Agreement or any
Loan Document otherwise provides or unless the context otherwise requires, the
“Borrower” or “Guarantor” and each of them and each and every representation,
promise, agreement and undertaking shall be joint and several. No inferences
should be made or drawn based either upon (1) earlier drafts of this Agreement
or (2) the identity of the party drafting this Agreement.

 

  9.9 Any notice, demand or communication required or permitted to be given by
any provision of this Agreement shall be delivered and deemed given in
accordance with the notice provisions of the Credit Agreement.

 

  9.10 This Agreement constitutes the entire and final agreement among the
parties and there are no agreements, understandings, warranties or
representations among the parties except as set forth herein. This Agreement
will inure to the benefit and bind the respective heirs, administrators,
executors, representatives, successors and permitted assigns of the parties
hereto. Nothing in this Agreement or in the other Loan Documents, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

 

  9.11 Wherever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law; if any clause
or provision of this Agreement is determined to be illegal, invalid or
unenforceable under any present or future law by the final judgment of a court
of competent jurisdiction, the remainder of this Agreement will not be affected
thereby, will continue in full force and effect in all other jurisdictions and
said remaining portions of this Agreement shall continue in full force and
effect in the subject jurisdiction as if this Agreement had been executed with
the invalid portions thereof deleted. It is the intention of the parties that if
any such provision is held to be invalid, illegal or unenforceable, there will
be added in lieu thereof a provision as similar in terms to such provision as is
possible, and that such added provision will be legal, valid and enforceable.

 

  9.12 All headings contained in this Agreement are for reference purposes only
and are not intended to affect in any way the meaning or interpretation of this
Agreement.

 

  9.13 This Agreement may be executed in counterparts, each of which will be
deemed an original document, but all of which will constitute a single document.
This document will not be binding on or constitute evidence of a contract
between the parties until such time as a counterpart of this document has been
executed by each of the parties and a copy thereof delivered to each party under
this Agreement. A facsimile of any party’s signature to this Agreement shall be
treated as an original signature for all purposes of this Agreement and shall be
fully effective to bind such party to the terms of this Agreement.

 

  9.14 Neither this Agreement nor any of the provisions hereof can be changed,
waived, discharged or terminated, except by an instrument in writing signed by
the parties against whom enforcement of the change, waiver, discharge or
termination is sought.

 

  9.15 This Agreement amends and restates the Forbearance Agreement in its
entirety and is in substitution and replacement therefor; provided that
provisions contained in the Forbearance Agreement which survive the termination
thereof shall survive the amendment and restatement thereof by this Agreement.
This Agreement constitutes a Loan Document. Any breach by Borrower of any term,

 

11



--------------------------------------------------------------------------------

provision, covenant, agreement, representation or warranty set forth in this
Agreement shall constitute an immediate Event of Default under the Credit
Agreement. Borrower hereby acknowledges, confirms and agrees that (a) each of
the Loan Documents to which it is a party have been duly executed and delivered
to Lender by Borrower, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of Borrower contained in such
documents and in this Agreement constitute the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, and Borrower has no valid defense to the enforcement of such
obligations and (c) Lender is and shall be entitled to the rights, remedies and
benefits provided for in the Loan Documents and applicable law (subject to the
terms of Section 4.1 above). Borrower hereby ratifies, confirms and reaffirms
its liabilities, obligations, covenants and agreements under the Credit
Agreement and the other Loan Documents and the liens and security interests
created thereby and agrees that all terms, conditions and provisions of the Loan
Documents, including, without limitation, Sections 6.13, 11.1(b) and 11.1(c) of
the Credit Agreement, shall continue in full force and effect.

 

  9.16 The provisions of Sections 10.3 and 12.1 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis, and shall be deemed to be a
part hereof as if restated herein in their entirety.

 

[rest of page intentionally left blank; signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as of the day and year first written above.

 

CAPITALSOURCE FINANCE LLC, a Delaware limited liability company By:  

/s/ Keith D. Reuben

--------------------------------------------------------------------------------

Name:  

Keith D. Reuben

--------------------------------------------------------------------------------

Title:  

Managing Director

--------------------------------------------------------------------------------

WORLD HEALTH ALTERNATIVES, INC., a Florida corporation By:  

/s/ Scott Phillips

--------------------------------------------------------------------------------

Name:  

Scott Phillips

--------------------------------------------------------------------------------

Title:  

Chief Restructuring Officer

--------------------------------------------------------------------------------

BETTER SOLUTIONS, INC., a Pennsylvania corporation By:  

/s/ Scott Phillips

--------------------------------------------------------------------------------

Name:  

Scott Phillips

--------------------------------------------------------------------------------

Title:  

Chief Restructuring Officer

--------------------------------------------------------------------------------

JC NATIONWIDE, INC., a Delaware corporation By:  

/s/ Scott Phillips

--------------------------------------------------------------------------------

Name:  

Scott Phillips

--------------------------------------------------------------------------------

Title:  

Chief Restructuring Officer

--------------------------------------------------------------------------------

MEDTECH MEDICAL STAFFING OF NEW ENGLAND, INC.,

a Delaware corporation By:  

/s/ Scott Phillips

--------------------------------------------------------------------------------

Name:  

Scott Phillips

--------------------------------------------------------------------------------

Title:  

Chief Restructuring Officer

--------------------------------------------------------------------------------

MEDTECH FRANCHISING, INC., a Delaware corporation By:  

/s/ Scott Phillips

--------------------------------------------------------------------------------

Name:  

Scott Phillips

--------------------------------------------------------------------------------

Title:  

Chief Restructuring Officer

--------------------------------------------------------------------------------

WORLD HEALTH STAFFING, INC., a California corporation By:  

/s/ Scott Phillips

--------------------------------------------------------------------------------

Name:  

Scott Phillips

--------------------------------------------------------------------------------

Title:  

Chief Restructuring Officer

--------------------------------------------------------------------------------

WORLD HEALTH STAFFING, INC., a Delaware corporation By:  

/s/ Scott Phillips

--------------------------------------------------------------------------------

Name:  

Scott Phillips

--------------------------------------------------------------------------------

Title:  

Chief Restructuring Officer

--------------------------------------------------------------------------------

 

Amended and Restated Forbearance and Modification Agreement